Citation Nr: 1615173	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.  

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2012 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A complete transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran reported having treatment related to his service connected coronary artery disease sometime between June 2014 and August 2014.  Since those records may be pertinent to determining the severity of the Veteran's coronary artery disease, the RO should make attempts to secure those records.  Furthermore, the RO should obtain updated VA treatment records.  The most recent VA treatment records in the claims file are from February 2014. 

In addition to updating the treatment record, the Veteran should be provided examinations to determine the current severity of his service connected disabilities.  The most recent VA examinations took place more than four years ago in 2011.   

The Board defers adjudication of the Veteran's pending TDIU claim because it finds the matter intertwined with the issues of increased disability ratings for coronary artery disease and PTSD.  The Veteran asserts a TDIU is warranted due to the combined effects of service-connected coronary artery disease and PTSD. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Muskogee, Oklahoma VA Medical Center since February 2014. 

2.  Contact the Veteran and request authorizations for the private treatment provider who provided care related to the Veteran's service-connected coronary artery disease.  The Veteran should also be provided with the option to submit those treatment records directly to VA. 

3.  After the claims file is updated, schedule the Veteran examinations to evaluate the current severity of the (1) coronary artery disease, and (2) PTSD.  

Each examiner should also provide an opinion as to what, if any, functional and/or mental limitations are due to coronary artery disease and/or PTSD.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




